Citation Nr: 1427180	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-48 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than May 22, 2007, for the award of service connection for chronic right shoulder sprain.

2. Entitlement to an effective date earlier than May 22, 2007, for the award of service connection for monostatic benign lesion on right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Winston-Salem, North Carolina.  As the Veteran resides in North Carolina, the Winston-Salem RO has jurisdiction over this case.

In July 2012, the Veteran testified at a hearing at the Winston-Salem RO before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  In January 2013, the Board remanded the claims to obtain the Veteran's vocational rehabilitation claims file, which was accomplished.


FINDING OF FACT

The Veteran did not submit claims for service connection for chronic right shoulder sprain or a monostatic benign lesion on the right tibia prior to May 22, 2007.


CONCLUSION OF LAW

The criteria for effective dates prior to May 22, 2007, for the grants of service connection chronic right shoulder sprain and a monostatic benign lesion on the right tibia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

But as service connection for chronic right shoulder sprain and monostatic benign lesion on the right tibia have been granted (the context in which the claims initially arose), and initial ratings and effective dates have been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning the "downstream" effective date element of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in September 2009 and a supplemental SOC (SSOC) in April 2013 addressing the downstream earlier effective date claims, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

The Board also finds that all necessary development of the downstream earlier effective date claims has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Resolution of this appeal ultimately turns on when he filed his claims, so examinations and opinions are not needed to fairly decide these claims for earlier effective dates.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

The Board has also considered that, in Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the Board hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish entitlement to earlier effective dates for the grants of service connection.  However, the claims were thereafter remanded to obtain potentially relevant evidence, i.e., the Veteran's VA vocational rehabilitation file.  Moreover, the claims for earlier effective dates are wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the July 2012 hearing.  Also, neither the Veteran nor his representative has alleged that there were any deficiencies in the DRO or Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98. 

II. Analysis

In October 2007 and March 2008 rating decisions, the Veteran was granted service connection for chronic right shoulder sprain and a monostatic benign lesion on the right tibia.  An effective date of May 22, 2007 was assigned for both, which was the date of his claims.

The Veteran contends that the service connection award should have an earlier effective date.  Specifically, he believes the effective date should be retroactive to 1991, which is when he believes he originally filed for service connection.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

At his hearing before the Board, the Veteran stated while he was still on active duty, beginning in 1991, he filed service connection claims for right shoulder and right tibia disabilities while receiving medical treatment for those disabilities at Fitzsimmons Army Medical Center Hospital.  He explained that the doctor treating him at Fitzsimmons told him where to go to file the appropriate paperwork, which was a particular building on the second floor.  The Veteran testified that he felt that he was going to fill out disability paperwork for VA and that he was under the impression that the office where he was sent at Fitzsimmons was actually a VA office.  He stated that he filled out the paperwork at that point, and that he also submitted a request for vocational rehabilitation benefits.  He reported that it was his intent to file a claim for disability benefits at that time.  He was denied vocational rehabilitation benefits in October 1993, but reportedly thought that the claim for disability benefits was still pending.  He stated that he continued to follow up on this until May 2007.

The Veteran's Disabled Veterans Application for Vocational Rehabilitation, VA Form 28-1900, as well as a Counseling Record - Personal Information, VA Form 28-1902, are associated with the claims folder.  These documents are dated in September 1993 and were received at the RO in October 1993.  Attached to these forms is a Notice to VA Adjudication Activity that was signed by the Veteran and dated September 24, 1993.  It states:  "Attached is my application for chapter 31 vocational rehabilitation.  Please use memorandum rating procedures if this will speed my eligibility determination for chapter 31 benefits."  The Veteran's claim for VA vocational rehabilitation benefits was denied by the RO in October 1993.

Thereafter, the Veteran submitted a claim for service connection for chronic right shoulder sprain or a monostatic benign lesion on the right tibia to the RO on May 22, 2007.  

There was no formal or informal claim (i.e., any communication or action indicating an intent to apply for service connection for chronic right shoulder sprain or a monostatic benign lesion on the right tibia) associated with the documents that were submitted to the RO in 1993, or at any time prior to May 2007.  See 38 C.F.R. §§ 3.151, 3.155.  Nor is there any correspondence from the Veteran showing that he followed up or questioned the status of claim for service connection which he believed that he had previously submitted in 1991.  

In sum, the record shows that the Veteran first filed claims for service connection for chronic right shoulder sprain and a monostatic benign lesion on the right tibia on May 22, 2007, so more than 10 years after his separation.  See 38 C.F.R. § 3.400(b)(2)(i) (2013).  Upon review of the record, there is simply no document that was received by the RO earlier than that date that could be construed as a claim of service connection for the disabilities.  See 38 C.F.R. §§ 3.151, 3.155.

As to the Veteran's assertion that he received treatment for his disabilities in 1991, so prior to his May 2007 claim, an earlier effective date is still not warranted.  If entitlement arose prior to the date of claim, an earlier effective date would not be assignable because the effective date is controlled by the latter of those two occurrences.  See 38 C.F.R. § 3.400(b)(2)(ii).  Therefore, as discussed previously, the date of claim is the controlling occurrence.  

In addition, while under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA or uniformed services medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, any records of treatment cannot constitute a claim for service connection. 

Accordingly, the Veteran has been afforded the earliest possible effective date and there is no legal basis to establish an earlier date for either disability.  Thus, the claims for earlier effective dates must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than May 22, 2007, for the award of service connection for chronic right shoulder sprain, is denied.

Entitlement to an effective date earlier than May 22, 2007, for the award of service connection for monostatic benign lesion on right tibia, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


